DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-12, drawn to a hot rolled steel strip.
Group II, claim(s) 13 and 14, drawn to a method for producing a hot-rolled steel strip.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a hot-rolled steel strip having a tensile strength greater than 875 MPa where the steel has a composition in mass percentage of 0.06-0.12% C, ≤ 0.5% Si, 0.70-2.20% Mn, 0.005-0.100% Nb, 0.01-0.10% Ti, 0.11-0.40% V (total V + Nb+ Ti is 0.20-0.40%), 0.005-0.150% Al, 0-0.0008% B, 0-1.0% Cr, (Mn+ Cr is 0.9-2.5%),  ≤ 0.5% Mo, ≤ 0.5% Cu, ≤ 1.0% Ni, ≤ 0.05% P, ≤ 0.01% S, ≤ 0.1% Zr, ≤  0.01% Co, ≤ 0.1% W, ≤ 0.005% Ca, ≤ 0.01% N, balance Fe and unavoidable impurities, and having a microstructure at ¼ thickness  that is at least 90% martensite and bainite with island-shaped martensite-austenite constituents, the remainder being less than 5% polygonal ferrite and quasi-polygonal ferrite, less than 5% 
The compositional (and relational expressions), microstructural and strength proportions disclosed by Okubo overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Okubo, including those proportions, which satisfy the presently claimed compositional (and relational expressions), microstructural and strength requirements.  Regarding “island-shaped martensite-austenite constituents” this is open to broad reasonable interpretation and the austenite and martensite structures allowed by Okubo are considered to meet them as presently presented (i.e. any structure can be considered an island).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6:30-4:30 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784